DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1 and 10 are amended.  Claims 2, 4-7, 9, 11, 13-16, and 18 are withdrawn.  Claims 3, 8, 12, and 17 are cancelled.  Claims 1, 10, 19, and 20 are currently under consideration.

Response to Arguments
 Starting on page 1, Applicant argues that the Yuen reference used to reject claims 8 and 17 (which are now cancelled and incorporated into independent claims 1 and 10) does not teach a device that can identify food types and food compositions.  However, these limitations are found in the Adamowicz reference as argued in the rejections of claims 1 and 10 which teaches the use of spectroscopic sensor for such tasks.  Yuen was cited for the proposition of placing a camera and a spectroscopic sensor on a watch ([0087] cites a camera while at least claim 1 recites a spectroscopic sensor (light source and photodetector combination).  Because Yuen also is in the same field (food consumption monitoring), the reference is considered analogous art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has amended claims 1 and 10 to include the following limitation:
“and wherein the spectroscopic sensor is located on an anterior, palmar, or lower side or on a lateral or narrow side of the watch or other wrist-worn device”
The Office has reviewed the disclosure as originally filed for support for this limitation.  [0045] of the published application states:
“wherein the spectroscopic sensor is located on the anterior/palmar/lower side or a lateral/narrow side of a person's wrist”  
The limitations are close but somewhat different in permissible locations.  The Figure 1 in the drawings does not appear to support the claimed location also.  Applicant does not appear to have written description support of these limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 10, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Newly amended limitations in line 3 of claims 1 and 10 state “a watch or other wrist worn device” but it is unclear if this is different from the watch or other wrist worn device mentioned in the preamble.  The Office assumes Applicant is referring to the same structures.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 8, 10, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom et al. (US 2009/0012433, cited in the IDS) in view of Adamowicz (US 2011/0318717) and Yuen et al. (US 2014/0107493).
Regarding claim 1, Fernstrom et al. disclose a system for nutritional monitoring and management (Abstract reference to a system for analyzing food consumption, [0021] – “The system also may further comprise a database comprising dietary information for different foods, and a computer process for determining nutritional information from food dimension data obtained by the computer processes for determining a dimension of a food item in video data obtained from the video camera”) comprising: 
a camera which records images of food items (claim 1 reference to a camera, see at least claim 30 where the camera data is used to show food consumption), wherein the images are analyzed to identify food item types and/or estimate food item quantities (see [0126] where camera data is used to determine volume, weight, and caloric content), and wherein food includes beverages as well as solid food ([0078] disclose both eating and drinking recordation); and 
one or more other components selected from the group consisting of: data processor; data transmitter; data receiver ([0020] reference to transmitter and receiver); battery (0118] reference to battery power); GPS module ([0049] reference to GPS); clock ([0082] reference to clock); calendar; voice recognition interface; touch-screen interface; gesture recognition interface; and EEG interface.
Fernstrom et al. do not disclose a spectroscopic sensor which collects spectral data concerning light reflected from or absorbed by food items; wherein the spectral data is used to identify food item types and/or compositions; wherein the spectroscopic sensor further comprises a light emitter which emits light toward food items and a light receiver which receives the light after it has been reflected by or passed through the food items; and wherein changes in the spectral distribution of the light caused by interaction with food items are used to identify food item types and/or compositions.  However, Adamowicz teaches a personalized food identification and nutrition guidance system (Abstract) that uses a food sensing and analysis device (Fig. 1, #102) that may comprise a spectroscopy sensor ([0040]) to identify food (Fig. 1, #112 and [0041]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute the nutritional information determination computer in Fernstrom with the spectroscopic sensor taught by Adamowicz because it would permit a compact portable version of the system (Fernstrom’s requires a separate computer system for the analysis whereas Adamowicz states that the device 102 may comprise a PDA or smartphone, see [0031]).
Fernstrom et al. do not disclose that the camera is on a watch or other wrist-worn device, or wherein the spectroscopic sensor is part of a watch or other wrist-worn device, or wherein the spectroscopic sensor is located on an anterior, palmar, or lower side or on a lateral or narrow side of the watch or other wrist-worn device.  However, Yuen et al. teach a wrist worn watch that includes sensors for tracking food intake (see [0182] reference to food intake tracking and Fig. 2 which shows the watch device).  The watch also includes a spectroscopic sensor (see at least claim 1 which includes a light source and photodetector) and a camera ([0087] reference to CCD) on the watch.  Yuen et al. also show that the optical sensors and emitters are in what the Office believes is the lower side of or lateral side of the watch (see Fig. 11).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fernstrom to use a watch/band structure for the person to wear as taught by Yuen et al. in place of the necklace structure of Fernstrom because some people may find a wrist-worn device embodiment more convenient and comfortable than a necklace one.
Claim 10 includes all the limitations of claim 1 and is rejected using the arguments above for claim 1.  Claim 10 additionally recites the following limitations which can be rejected by Fernstrom:
a fiducial component which displays objects in images of food items which help to calibrate the distance, size, shape, color, and/or brightness of the food items ([0141] discloses the use of the brass bar that is placed in the field of view of the camera, this helps to calibrate distance measurements by the camera analysis system; the object itself is the display).
 Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernstrom in view of Adamowicz and Yuen et al. as applied to claim 10 above, and further in view of Inaba (US 2012/0257024).  Fernstrom and Adamowicz do not disclose:
 wherein the fiducial component is a light emitter which projects a light pattern with known size, shape, and/or colors on or near the food items; or
wherein the fiducial component is a mobile device with a screen which is placed near the food items and displays an image on the screen with known size, shape, and/or colors
 However, the use of a screen with display lights as a fiducial/reference for estimating dimensions was known in the arts at the time of the invention.  Inaba teaches a camera system that incorporates the use of a display screen as a reference for estimating dimensions (See [0045] and Figs. 2a and 2b and [0061]).  Inaba does not teach that the screen is a mobile device within the meaning of the limitation (Office interpreted this as something handheld).  However, the Office takes Official Notice that handheld imaging screens were known in the art at the time of the invention (e.g. a tablet).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Fernstrom to use the claimed fiducial of claims 19 and 20 in place of the bar taught by Fernstrom for serving as a dimensional reference as taught by Inaba for at least estimating sizes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

NOTE:
The following reference is provided for Applicant’s benefit:
Mault et al. (US 2003/0208113).


Conclusion
Claims 1, 10, 19, and 20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791    

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791